SMITH, Judge.
Plaintiff asserts as error the trial court’s granting of defendant’s motion in limine precluding the introduction of any evidence that defendant had liability insurance on the 1970 Chevrolet. Plaintiff contends that evidence of liability insurance was admissible pursuant to G.S. 8C-1, Rule 411 to show agency, ownership and control of the automobile in question.
G.S. 8C-1, Rule 411 provides:
Evidence that a person was or was not insured against liability is not admissible upon the issue whether he acted negligently or otherwise wrongfully. This rule does not require the exclusion of evidence of insurance against liability when offered for another purpose, such as proof of agency, ownership, or control, or bias or prejudice of a witness.
The only items which appear of record concerning liability insurance are the registration certification and the financial responsibility certification. The record fails to disclose that plaintiff made any offer of proof of these entire documents containing the insurance certifications as required by G.S. 8C-1, Rule 103(a)(2). *611This Court, however, has considered the assignment of error in the interest of justice. G.S. 8C-1, Rule 103(d).
Both records which plaintiff now contends should have been admitted merely tend to show that defendant had certified that he had liability insurance on the vehicle on 29 May 1980. The fact that defendant may have had liability insurance on the vehicle some two months before the accident does not tend to show agency, ownership or control on the later date.
As the items in question do not tend to show agency on the date of the accident, G.S. 8C-1, Rule 411 has no application. Further, the documents are not relevant and are thus inadmissible. G.S. 8C-1, Rule 401 and 402.
Affirmed.
Judges Arnold and Wells concur.